Citation Nr: 1429248	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Veterans Mortgage Life Insurance (VMLI) under 38 U.S.C.A. § 2106.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to June 1970, and died in December 2010.  The appellant is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  

This case was previously remanded by the Board in October 2012 in order to schedule the appellant for a Board hearing.  The appellant testified at a June 2013 Board videoconference hearing by the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the directives of the October 2012 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).




FINDINGS OF FACT

1.  A November 2007 rating decision established eligibility for a Specially Adapted Housing grant. 

2.  The appellant married the Veteran in October 2009, and the Veteran and his spouse assumed title to the residence as joint tenants with right of survivorship in January 2010, but the Veteran was never made a joint obligee on the mortgage loan.

3.  The Veteran died in December 2010.


CONCLUSION OF LAW

The criteria for entitlement to a VMLI policy have not been met.  38 U.S.C.A. §§ 2101, 2102, 2106 (West 2002); 38 C.F.R. §§ 8a.2 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Under applicable criteria, VA is authorized to assist any Veteran who is entitled to disability compensation for the loss of use of one lower extremity together with residuals of organic disease or injury, or the loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair, in acquiring a suitable housing unit with special fixtures or movable facilities made necessary by the nature of the Veteran's disability and necessary land therefore, or in remodeling a dwelling to meet those requirements.  38 U.S.C.A. §§ 2101, 2102.  The United States shall automatically insure any eligible Veteran who is or has been granted assistance in securing a suitable housing unit under chapter 21, of Title 38 United States Code, against the death of a Veteran.  The amount of insurance provided a Veteran under this section may not exceed the lesser of $90,000.00 or the amount of the loan outstanding on the housing unit.  38 U.S.C.A. § 2106.  However, regulations provide that the Veteran must be both an owner, either partially or fully, of the property, and an obligee under the loan.  See 38 C.F.R. § 8a.2 ("Each eligible veteran is authorized up to a maximum of $90,000 in VMLI to insure his or her life during periods he or she is obligated under a mortgage loan")(emphasis added).  

Here, the RO granted the Veteran entitlement to Specially Adapted Housing in November 2007.  The appellant was the sole owner of a residence and is the sole obligee on a mortgage loan issued in April 2008.  The appellant married the Veteran in October 2009, and the Veteran and his spouse assumed title to the residence as joint tenants with right of survivorship in January 2010.  The Veteran was never made a joint obligee on the mortgage loan.  The Veteran applied for VMLI, and correspondence issued to the Veteran from VA in January 2010 indicated the two types of documents which were accepted to verify any mortgages on his home:

1. Copy of the HUD-1 Settlement Statement you [the Veteran] received at closing, or a copy of your [the Veteran's] deed provided the original purchase price is reflected

2. Evidence of the current principal balance of any mortgage(s) you [the Veteran] have on your [the Veteran's] property, if applicable.  Or a mortgage satisfaction letter.  

(Emphasis added).
However, the Veteran died in December 2010 before the VMLI application was processed.  As the Veteran's surviving spouse, the appellant sought retroactive VMLI approval; however, in May 2011, the RO informed the appellant that it could not approve VMLI coverage for her property because the Veteran was not an obligee under the mortgage.  

The appellant asserts eligibility for VMLI under equitable principles.  She argues that prior to the Veteran's death, a VA representative wrongly informed them that they completed everything needed to establish VMLI coverage, even though the Veteran was not an obligee under the mortgage, as required by VA regulation.  A September 2011 correspondence from the RO acknowledged that this information appeared to have been wrongly provided to the Veteran and appellant.  

The Board sympathizes with the appellant's request for entitlement to VMLI.  Regrettably, however, the Board has carefully reviewed the record in depth and has been unable to identify a basis upon which payment may be granted.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).



ORDER

Entitlement to Veterans Mortgage Life Insurance (VMLI) under 38 U.S.C.A. § 2106 is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


